 


109 HCON 206 IH: Expressing the sense of the Congress that the President should temporarily suspend restrictions on remittances, gift parcels, and family travel to Cuba to allow Cuban-Americans to assist their relatives in Cuba in the aftermath of Hurricane Dennis.
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 206 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Serrano (for himself, Mr. Delahunt, Mr. Grijalva, Ms. Eddie Bernice Johnson of Texas, Ms. Lee, and Mr. McDermott) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the President should temporarily suspend restrictions on remittances, gift parcels, and family travel to Cuba to allow Cuban-Americans to assist their relatives in Cuba in the aftermath of Hurricane Dennis. 
 
Whereas on July 8, 2005, Hurricane Dennis, a Category 4 storm, made landfall in Cuba; 
Whereas winds reaching speeds of 150 miles per hour, waves up to 10 feet, and heavy rains destroyed homes, businesses, and infrastructure, including countless schools, clinics, and hospitals; 
Whereas the storm killed at least 16 people and left many others homeless, making it the deadliest storm to strike Cuba since 1963; 
Whereas many people in Cuba are without electricity, water, and natural gas; 
Whereas the generosity of Cuban-Americans could alleviate some of the hardship of the victims in Cuba and help to provide for their basic needs; 
Whereas current Department of the Treasury regulations restrict the amount and frequency of remittances to Cuba which place a burden on the ability of Cuban-Americans to help their relatives in Cuba recover during this time of great need; 
Whereas current Department of Commerce regulations restrict gift parcels to Cuba which further restrict the ability of Cuban-Americans to help their relatives in Cuba by providing clothing and personal hygiene items during this time of great need; 
Whereas current Department of the Treasury regulations restrict travel to Cuba which prevent family relatives who have traveled to Cuba within the last three years from traveling to Cuba to help their relatives in Cuba during this time of great need; and 
Whereas the United States is a country of great compassion: Now, therefore, be it 
 
That it is the sense of Congress that the President should temporarily suspend restrictions on remittances, gift parcels, and family travel to Cuba to allow Cuban-Americans to assist their relatives in Cuba in the aftermath of Hurricane Dennis.  
 
